Steere, C. J.
This is a companion case of, and was submitted with, Foiles v. Insurance Co., ante, 716 (141 N. W. 879), decided herewith. It involves the same *724form of insurance policy, substantially the same state of facts, and the same legal questions as, and is controlled by, the decision in that case.
In harmony with that decision, the order of the trial court in directing a verdict for the plaintiff herein and' the judgment entered on such verdict are hereby ap-. proved and affirmed.
Moore, McAlvay, Brooke, Kuhn, Stone, Ostrander, and Bird, JJ., concurred.